Grant, J.
Plaintiff presented a claim against the estate of- Mr. Moore for nursing him in August and *587September, 1885, and from January to August, 1887, at $10 per week, $420, and for extra room rent for 22 months, $110. The commissioners disallowed the claim, and on appeal to the circuit court a verdict was directed against the plaintiff.
Mr. Moore boarded in plaintiff’s family, which consisted of herself, husband, and son. He paid $16 per month for his board and room. During that time he was sick on two occasions, and was nursed and cared for by the plaintiff, her husband, and son. Her husband supported the family, and, in the absence of any agreement, was entitled to the compensation for the services rendered by his family and himself to Mr. Moore. There was no evidence that the husband had relinquished his right to these services.
"We think the present case is clearly ruled by that of Mason v. Dunbar, 43 Mich. 407.
When the husband supports his family, his wife cannot maintain an action for services like those here rendered without proof of the husband’s consent and relinquishment. Such relinquishment and consent cannot be shown by the commissioners’ report of claims, wherein it appears that no claim has been filed by the husband. The ruling of the court in refusing to admit this report was therefore correct.
Judgment is affirmed.
The other Justices concurred.